This Application, Having Been Filed On or After 16 March 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The second claim 44 has been renumbered to claim 45. A corrected list of claims is provided below for the clarity of the record. 
Claim 1.  (Previously Presented)  A wafer process apparatus, comprising:
a chamber;
a susceptor module positioned in the chamber, wherein the susceptor module comprises a stage for supporting a semiconductor wafer and is rotatable about a rotation axis;
a discharging assembly and a fluid outlet assembly positioned at two sides of the susceptor module, wherein the discharging assembly has a lateral surface adjacent to the stage and partially surrounding the rotation axis, and a plurality of openings are arranged on the lateral surface and configured for providing a process gas to the chamber, wherein the discharging assembly comprises a plurality of discharging passages connected to the openings, respectively, wherein each of the discharging passages is a step structure comprising an outer flow path section, a linearly sloped flow path section, and an inner flow path section, wherein the outer flow path section and the inner flow path section extend in a direction perpendicular to the rotation axis, and the linearly sloped flow path section extends at a downward angle from the outer flow path section to the inner flow path section;
an interface passage connected to a first group of the discharging passages of the discharging assembly, wherein an inner wall of the interface passage intersects the discharging assembly at an acute angle when viewed along the direction of the rotation axis, and in a direction toward the discharging assembly, a width of the interface passage is increased to have a trapezoidal shape; and
a fluid passage connected to a second group of the discharging passages of the discharging assembly, wherein an inner wall of the fluid passage intersects the discharging assembly at an acute angle when viewed along the direction of the rotation axis,
wherein the fluid passage is disposed outside the interface passage and surrounding the interface passage, wherein the fluid passage comprises two arm portions connected to the second group of the discharging passages and a central portion between and linking the two arm portions, and a width of each of the two arm portions is gradually increased in the direction toward the discharging assembly,
wherein the discharging assembly comprises:
a lower member having a first surface, wherein a groove is formed on the first surface and immediately connected to the lateral surface; and
an upper member having a second surface positioned higher than the first surface relative to the stage, wherein the upper member has a protruding portion positioned relative to the groove and projecting toward the groove from the second surface to define one of the discharging passages,
wherein a lower region of the lateral surface of the discharging assembly which corresponds to the lower member is closer to the stage than an upper region of the discharging assembly which corresponds to the upper member, and a flange is connected to the lower region of the lateral surface, wherein a bottom surface of the groove, the lower region of the lateral surface and an upper surface of the flange are arranged in order and form a step structure, wherein in the direction of the rotation axis, the outer flow path section is higher than the inner flow path section, and the inner flow path section is higher than the upper surface of the flange at the same height as the stage.
Claims 2-4.  (Cancelled)  
Claim 5.  (Previously Presented)  The wafer process apparatus as claimed in claim 1, wherein each of the discharging passages extends in a direction that is parallel to a traversal line that passes through the rotation axis;
wherein the lateral surface extends toward opposite sides of the transversal line and terminates at two ends;
wherein a distance between two ends of the lateral surface is equal to or greater than a width of the stage.
Claim 6.  (Previously Presented)  The wafer process apparatus as claimed in claim 5, wherein two of the openings are respectively arranged adjacent to the two ends of the lateral surface.
Claim 7.  (Cancelled)  
Claim 8.  (Previously Presented)  A wafer process apparatus, comprising:
a chamber;
a susceptor module positioned in the chamber, wherein the susceptor module comprises a stage for supporting a semiconductor wafer and is rotatable about a rotation axis;
a discharging assembly and a fluid outlet assembly positioned at two sides of the susceptor module, wherein the discharging assembly comprises a lateral surface adjacent to the stage and partially surrounding the rotation axis, and a plurality of openings are arranged on the lateral surface and configured to provide a process gas to the chamber, wherein a distance between two ends of the lateral surface is equal to or greater than a width of the stage which extends across the rotation axis, wherein a first group of the openings are arranged on a central region of the lateral surface, and a second group of the openings are arranged on two lateral regions of the lateral surface, the two lateral regions are respectively located between two sides of the central region and the two ends of the lateral surface,
wherein the discharging assembly comprises a plurality of discharging passages connected to the openings, respectively, and each of the discharging passages is a step structure comprising an outer flow path section, a linearly sloped section, and an inner flow path section, wherein the outer flow path section, and the inner flow path section extend in a direction perpendicular to the rotation axis, and the linearly sloped flow path section extends at a downward angle from the outer flow path section to the inner flow path section;
an interface passage connected to the first group of the openings through a first group of the discharging passages of the discharging assembly, wherein an inner wall of the interface passage intersects the discharging assembly at an acute angle when viewed along the direction of the rotation axis, and in a direction toward the discharging assembly, a width of the interface passage is increased to have a trapezoidal shape; and
a fluid passage connected to the second group of the openings through a second group of the discharging passages of the discharging assembly, wherein an inner wall of the fluid passage intersects the discharging assembly at an acute angle when viewed along the direction of the rotation axis,
wherein the fluid passage is disposed outside the interface passage and surrounding the interface passage, wherein the fluid passage comprises two arm portions connected to the second group of the discharging passages and a central portion between and linking the two arm portions, and a width of each of the two arm portions is gradually increased in the direction toward the discharging assembly,
wherein the discharging assembly comprises:
a lower member having a first surface, wherein a groove is formed on the first surface and immediately connected to the lateral surface; and
an upper member having a second surface positioned higher than the first surface relative to the stage, wherein the upper member has a protruding portion positioned relative to the groove and projecting toward the groove from the second surface to define one of the discharging passages,
wherein a lower region of the lateral surface of the discharging assembly which corresponds to the lower member is closer to the stage than an upper region of the discharging assembly which corresponds to the upper member, and a flange is connected to the lower region of the lateral surface, wherein a bottom surface of the groove, the lower region of the lateral surface and an upper surface of the flange are arranged in order and form a step structure, wherein in the direction of the rotation axis, the outer flow path section is higher than the inner flow path section, and the inner flow path section is higher than the upper surface of the flange at the same height as the stage.
Claims 9-10.  (Cancelled)  
Claim 11.  (Previously Presented)  The wafer process apparatus as claimed in claim 8, wherein the plurality of discharging passages connecting both the fluid passage and the interface passage to the openings each is configured without a flow path section that extends in a direction parallel to the rotation axis.
Claims 12-15.  (Cancelled)  
Claim 16.  (Previously Presented)  A method for processing a semiconductor wafer, comprising:
providing a wafer process apparatus comprising a chamber and a stage positioned in the chamber for supporting the semiconductor wafer;
supplying a process gas to the semiconductor wafer via a discharging assembly, an interface passage, and a fluid passage of the wafer process apparatus, wherein the discharging assembly has a lateral surface adjacent to the stage and partially surrounding a rotation axis of the stage, and a plurality of openings are arranged on the lateral surface and configured for providing the process gas to the chamber,
wherein the discharging assembly comprises a plurality of discharging passages connected to the openings, respectively, wherein each of the discharging passage is a step structure comprising an outer flow path section, a linearly sloped flow path section, and an inner flow path section, wherein the outer flow path section and the inner flow path section extend in a direction perpendicular to the rotation axis, and the linearly sloped flow path section extends at a downward angle from the outer flow path section to the inner flow path section,
wherein the interface passage is connected to a first group of the discharging passages of the discharging assembly so as to supply the process gas to the first group of the discharging passages, wherein an inner wall of the interface passage intersects the discharging assembly at an acute angle when viewed along the direction of the rotation axis, and in a direction toward the discharging assembly, a width of the interface passage is increased to have a trapezoidal shape,
wherein the fluid passage is connected to a second group of the discharging passages of the discharging assembly so as to supply the process gas to the second group of the discharging passages, wherein an inner wall of the fluid passage intersects the discharging assembly at an acute angle when viewed along the direction of the rotation axis,
wherein the fluid passage is disposed outside the interface passage and surrounding the interface passage, wherein the fluid passage comprises two arm portions connected to the second group of the discharging passages and a central portion between and linking the two arm portions, and a width of each of the two arm portions is gradually increased in the direction toward the discharging assembly,
wherein the discharging assembly comprises:
a lower member having a first surface, wherein a groove is formed on the first surface and immediately connected to the lateral surface; and
an upper member having a second surface positioned higher than the first surface relative to the stage, wherein the upper member has a protruding portion positioned relative to the groove and projecting toward the groove from the second surface to define one of the discharging passages,
wherein a lower region of the lateral surface of the discharging assembly which corresponds to the lower member is closer to the stage than an upper region of the discharging assembly which corresponds to the upper member, and a flange is connected to the lower region of the lateral surface, wherein a bottom surface of the groove, the lower region of the lateral surface and an upper surface of the flange are arranged in order and form a step structure, wherein in the direction of the rotation axis, the outer flow path section is higher than the inner flow path section, and the inner flow path section is higher than the upper surface of the flange at the same height as the stage.
Claim 17.  (Previously Presented)  The method as claimed in claim 16, wherein each of the discharging passages extends in a direction that is parallel to a traversal line that passes through the rotation axis;
wherein the lateral surface extends toward opposite sides of the transversal line and terminates at two ends;
wherein a distance between the two ends of the lateral surface is equal to or greater than a width of the stage.
Claim 18.  (Previously Presented)  The method as claimed in claim 17, wherein the process gas from the discharging assembly is supplied substantially along the transversal line.
Claim 19.  (Previously Presented)  The method as claimed in claim 16, wherein the method further comprising rotating the stage about the rotation axis.
Claims 20-22.  (Cancelled)  
Claim 23.  (Previously Presented)  The method as claimed in claim 16, wherein the process gas from the discharging passages is directed downwardly to a plane at which the semiconductor wafer is located.
Claims 24-28.  (Cancelled)  
Claim 29.  (Previously Presented)  The wafer process apparatus as claimed in claim 8, further comprising a gas supplying module configured to supply a second process gas into the chamber via a gas line;
wherein an intersection of the inner wall of the fluid passage and the discharging assembly is aligned with an outermost edge point of the stage and aligned with an end of the gas line.
Claims 30-35.  (Cancelled)  
Claim 36.  (Previously Presented)  The wafer process apparatus as claimed in claim 1, wherein each of the discharging passages is configured without a flow path section that extends in a direction parallel to the rotation axis.
Claim 37.  (Previously Presented)  The wafer process apparatus as claimed in claim 1, wherein a width of one of the first group of the discharging passages is smaller than the width of the interface passage, and a width of one of the second group of the discharging passages is smaller than the width of one of the two arm portions of the fluid passage.
Claim 38.  (Previously Presented)  The wafer process apparatus as claimed in claim 29, wherein each of the discharging passages extends in a direction that is parallel to a traversal line passing through the rotation axis, and the stage comprises two edge points arranged along a direction that is perpendicular to the traversal line, and the width of the stage is equal to the distance between the two edge points,
wherein one of the edge points directly faces the end of the gas line of the gas supplying module and is aligned with one of the openings that is farthest away from the traversal line in a straight line parallel to the traversal line, and when viewed in a direction of the traversal line, the discharging passage associated with the opening that is farthest away from the traversal line does not overlap with the semiconductor wafer,
wherein the intersection of the inner wall of the fluid passage and the discharging assembly is aligned with the outermost edge point of the stage and aligned with the end of the gas line in the straight line parallel to the traversal line.
Claim 39-40.  (Cancelled)  
Claim 41.  (Previously Presented)  The wafer process apparatus as claimed in claim 1, wherein one end of the interface passage is fluidly connected to the first group of the discharging passages, and the other end of the interface passage is fluidly connected to a first gas inlet connector,
Wherein one end of the fluid passage is fluidly connected to the second group of the discharging passages, and the other end of the fluid passage is fluidly connected to a second gas inlet connector.
Claim 42.  (Previously Presented)  The wafer process apparatus as claimed in claim 41, wherein the second gas inlet connector is connected to the fluid passage at the central portion.
Claim 43.  (Previously Presented)  The wafer process apparatus as claimed in claim 1, wherein the process gas passing through the interface passage is isolated from the process gas passing through the fluid passage.
Claim 44.  (Previously Presented)  The wafer process apparatus as claimed in claim 8, wherein the interface passage and the fluid passage are fluidly connected to the chamber through the discharging assembly.
Claim 45.  (Previously Presented) The wafer process apparatus as claimed in claim 1, further comprising a gas supplying module configured to supply a second process gas into the chamber via a gas line;
wherein an intersection of the inner wall of the fluid passage and the discharging assembly is aligned with an outermost edge point of the stage and aligned with an end of the gas line.
Claim 46.  (Previously Presented)  The method as claimed in claim 16, further comprising:
supplying a second process gas from a gas supplying module into the chamber via a gas line, wherein one of the edge points directly faces an end of the gas line and is aligned with one of the openings that is farthest away from the traversal line in a straight line parallel to the traversal line, and when viewed in a direction of the traversal line, the discharging passage associated with the opening that is farthest away from the traversal line does not overlap with the semiconductor wafer.
To that end, claims 1, 5-6, 8, 11, 16-19, 23, 29, 36-38, & 41-46 are pending in this application.
REASONS FOR ALLOWANCE
Claims 1, 5-6, 8, 11, 16-19, 23, 29, 36-38, & 41-46 are allowed.  The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 8, & 16, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, a wafer process apparatus having a discharging assembly having and a method involving a wafer process apparatus having a discharging assembly having:
a plurality of discharging passages connected to a plurality of openings arranged on a lateral surface and configured for providing a process gas to a chamber of the wafer process apparatus, respectively, and each of the plurality of discharging passages being a passage step structure with outer flow path section, a linearly sloped section, and an inner flow path section, each of the outer and inner flow path sections extending in a direction perpendicular to the rotation axis of a rotatable stage for supporting a semiconductor wafer, and the linearly sloped flow path section extending at a downward angle from the outer flow path section to the inner flow path section;
a lower member having a first surface, grooves formed on the first surface and immediately connected to the lateral surface;
an upper member having a second surface positioned higher than the first surface relative to the rotatable stage, the upper member having protruding portions positioned relative to the grooves and projecting toward the grooves from the second surface to define each of the plurality of discharging passages;
a lower region of the lateral surface of the discharging assembly that corresponds to the lower member being closer to the rotatable stage than an upper region of the discharging assembly that corresponds to the upper member; and
a flange connected to the lower region of the lateral surface, the bottom surface of each groove, the lower region of the lateral surface and an upper surface of the flange arranged in order to form a flange step structure, in the direction of the rotation axis of the rotatable stage, the outer flow path section being higher than the inner flow path section, and the inner flow path section being higher than the upper surface of the flange at the same height as the rotatable stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716